Citation Nr: 9926128	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic arthritis of the left shoulder, currently rated as 
10 percent disabling.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1979.

This appeal arises from a rating decision of February 1994 
from the Atlanta, Georgia, Regional Office (RO).

This decision will address the increased rating issue and the 
service connection issue.  The remand that follows will 
address the issue of entitlement to a permanent and total 
disability rating for pension purposes.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claim has developed.

2.  Motion of the left arm was possible above shoulder level.

3.  Internal rotation and abduction of the left shoulder were 
less than full.

4.  There were complaints of pain. 

5.  There is no competent evidence of a lumbar spine disorder 
during service.



CONCLUSION OF LAW

1.  The criteria for an increased disability rating for 
traumatic arthritis of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5201 (1998).

2.  The claim for service connection for a lumbar spine 
disability is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

A rating decision in February 1994 granted service connection 
for "traumatic arthritis of left shoulder" with a 10 
percent disability rating assigned.  The 10 percent rating 
has remained in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where a Diagnostic Code does not provide for a noncompensable 
rating and the requirements for a compensable disability 
rating under a Diagnostic Code are not met, a noncompensable 
disability rating will be assigned.  38 C.F.R. § 4.31 (1998).

Pain on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

The shoulder, elbow, wrist, and hip are considered major 
joints.  Multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities; and 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities, are considered groups of minor joints, 
ratable on parity with major joints.  38 C.F.R. § 4.45(f) 
(1998).

Disability due to traumatic arthritis is rated based on 
limitation of motion of the joint affected.  Where the 
limitation of motion of the joint involved is noncompensable, 
a 10 percent rating is appropriate for each major joint or 
group of minor joints affected by limitation of motion.  
Where there is no limitation of motion and X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  Where there is no limitation 
of motion and X-ray evidence of involvement of two of more 
major joints or two of more minor joint groups, a 10 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).

The criteria of Diagnostic Code 5201, entitled "Arm, 
limitation of motion of," provides that a 20 percent 
disability rating is appropriate where motion is limited to 
shoulder level.  Where motion is limited to midway between 
the shoulder and side, a 30 percent disability rating is 
appropriate for the major shoulder and a 20 percent rating is 
appropriate for the minor shoulder.  Motion limited to 25 
degrees from the side warrants a 40 percent disability rating 
for the major shoulder and a 30 percent rating for the minor 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).

A January 1994 VA examination report indicates there was 
slight limitation of motion of the left shoulder with no 
swelling or deformity.  The report of a VA examination, dated 
in October 1995, notes that the veteran indicated that he had 
constant pain in the left shoulder.  There was no sign of 
atrophy and there was no significant weakness in movement.  
X-rays showed minimal degenerative changes.  The report of a 
December 1996 VA examination notes that the veteran indicated 
that his shoulder ached most of the time.  The report 
indicates there was no evidence of deformity or swelling, but 
there was slight tenderness on palpation.  Forward elevation 
was to 180 degrees and backward elevation was to 40 degrees.  
Abduction was to 150 degrees and adduction was to 30 degrees 
with internal rotation to 40 degrees and external rotation to 
90 degrees.  X-rays showed minimal arthritic changes.  

The veteran is service connected for arthritis of the 
shoulder and X-rays showed degenerative or arthritic changes, 
and thus the disability is rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).  The elevation of 180 degrees and abduction of 150 
degrees shown in the December 1996 VA examination report 
indicates that motion of the arm was possible above shoulder 
level.  See 38 C.F.R. § 4.71, Plate I (1998).  This motion is 
significantly greater than that required for a compensable 
rating under the provisions of Diagnostic Code 5201.  
Therefore, the disability rating would be noncompensable 
under Diagnostic Code 5201.  38 C.F.R. § 4.31 (1998).  
However, abduction and internal rotation were less than full.  
See 38 C.F.R. § 4.71, Plate I (1998).  Therefore, there is 
limitation of motion.  Since the motion is noncompensable 
under Diagnostic Code 5201, a 10 percent rating due to 
limitation of motion is appropriate under the criteria of 
Diagnostic Codes 5003 and 5010.  Additionally, the 
examination reports note the veteran complained of pain and 
there was tenderness in the left shoulder.  Additionally, the 
veteran testified that he had pain in his shoulder.  Pain is 
productive of disability and is entitled to the minimum 
rating for the joint.  Since the minimum compensable rating 
for the joint is the 10 percent rating available under the 
provisions of Diagnostic Codes 5003 and 5010, a 10 percent 
rating is also warranted on this basis.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

As noted above, a 10 percent disability rating is warranted 
for the veteran's left shoulder arthritis.  This is 
consistent with the currently assigned 10 percent rating.  
Accordingly, the preponderance of the evidence is against the 
claim for an increased disability rating for traumatic 
arthritis of the left shoulder.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (1998).

Service Connection

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Where a veteran served continuously for ninety (90) days or 
more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  

The service medical records do not show any lumbar spine 
problems during service not do they show any complaints 
related to the lumbar spine.  The report of medical 
examination, dated in October 1979 for discharge, notes that 
the clinical evaluation of the spine was normal.  Therefore, 
there is no evidence of a lumbar spine disorder during 
service.  38 C.F.R. § 3.303 (1998).

There is no competent evidence of arthritis of the lumbar 
spine within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (1998).

The veteran testified that he injured his back at the time he 
also injured his left shoulder.  He claims that he sought 
treatment for his back during service.  However, as noted 
above, there is no competent evidence of the veteran ever 
having a back problem or even complaining of a back problem 
during service.  VA medical records, dated in August 1993 and 
June 1994, indicate that the veteran gave a history of a back 
injury in 1975.  Traumatic arthritis was diagnosed.  
Additionally, the October 1995 VA examination report notes, 
based on the veteran's claimed history of a back injury in 
1975, chronic back pain following a 1975 injury.  However, as 
noted above, there is no competent evidence to support the 
veteran's assertion of a back injury during service.  
Therefore, the medical conclusions reached have no probative 
value.  Swann v. Brown, 5 Vet. App. 229 (1993).  What medical 
records do show are intercurrent injuries in October 1985 of 
a back injury pulling a pallet jack and an automobile 
accident in May 1987 which caused a flare up of his back 
pain.  Accordingly, there is no competent evidence in the 
record to support his assertion of any lumbar spine injury 
during service.  His assertions are not probative since as a 
lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of any lumbar 
spine disorder in service or arthritis of the lumbar spine 
within one year of discharge from service.  Accordingly, the 
claim is not well grounded.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).  

Based on the foregoing, the veteran's claim for service 
connection for a lumbar spine disability is denied as being 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  An increased rating for traumatic arthritis of the left 
shoulder is denied.
2.  Service connection for a lumbar spine disability is 
denied.


REMAND

Several VA medical records in the claims file indicate that 
the veteran has a hiatal hernia.  However, the latest rating 
decision does not include the hiatal hernia with the 
description and rating of the digestive system disorder of 
duodenitis.  See 38 C.F.R. § 4.114 (1998).  Additionally, 
while the December 1996 VA examination report does not show 
any pulmonary disorder, the record contains previous VA 
medical records which indicate that the veteran may have a 
pulmonary disorder.  Additionally, medical records in the 
claims file indicate that the veteran had complaints related 
to his neck and dorsal spine, and a June 1997 VA X-ray report 
indicates there was arthritis of the right hip.  These 
disabilities are not listed on the latest rating decision.  
The determination as to whether the veteran is permanently 
and totally disabled requires that all disabilities be 
evaluated and listed in the rating decision prior to the 
claim being considered by the Board.  Therefore, this case 
must be returned to the RO to consider of whether additional 
disabilities are present and to assign appropriate ratings.


Accordingly, this case is REMANDED for the following:

1.  The RO should consider whether to add 
the disability of a hiatal hernia to the 
duodenitis disability description, and 
assign an appropriate disability rating 
if in order.  The RO should also 
determine whether a pulmonary disability, 
a neck disability, and a dorsal spine 
disability are present, and assign 
appropriate disability ratings if in 
order.  

2.  Following completion of the above, 
the RO should consider whether a 
permanent and total disability rating for 
pension purposes can be granted.  The RO 
should conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

